OPINION OF THE COURT
Sandler, J. P.
The People appeal from an order of the Supreme Court granting defendant’s motion to suppress a loaded gun, which defendant threw to the ground while fleeing from uniformed police officers who had approached him and others in order to investigate a shopkeeper’s complaint that defendant and two others were about to commit a crime. The gun was the basis of an indictment charging defendant with criminal possession of a weapon in the third degree.
On April 10, 1985, at 8:00 p.m., Police Officers Humberg and Cursio, patrolling in a marked police car, received the following radio transmission: "Suspicious occupied auto, 566 Amsterdam — 566 Amsterdam. It seems that they’re casing a store in front of Heads-U-Win, black car, license number 699ZGY, occupied by three. Complainant is owner of the store”.
Responding to the complaint, the officers saw the car described in the communication parked outside the shop, a beauty parlor. The car was unoccupied. The police left their vehicle and walked toward the beauty parlor. People inside the shop motioned towards the street corner, where defendant and another man were standing, looking at the police. A third man was leaning against a building.
The two officers walked towards the defendant, his companion and the third man. As the officers approached, the defendant and the person standing with him started running westbound on 87th Street toward Broadway. The officers shouted, "Police stop” and pursued the two men along Broadway. At 86th Street, defendant separated from the other person and headed east. The police followed defendant because "he was going away from the scene and he was a lot slower”.
At 86th Street and Amsterdam Avenue, the defendant began to slow down and stagger. At that point, he pulled out a gun, turned to look at the police officers, threw the gun on the ground and ran south on Amsterdam Avenue. Officer Cursio apprehended defendant while Officer Humberg retrieved the gun. With Officer Humberg’s assistance, defendant, who was swinging at Officer Cursio, was subdued and arrested.
In a thoughtful opinion, and notwithstanding Trial Term’s expressed belief that the officers had acted reasonably, Trial *146Term granted defendant’s motion to suppress the gun upon the view that the result was required by the decision of the Court of Appeals in People v Howard (50 NY2d 583, cert denied 449 US 1023) and a group of decisions by this court.
Undeniably, from the standpoint of the authorities as they existed at the time of Trial Term’s decision, the issue presented by the facts in this case was a close one. Whatever doubts as to the appropriate resolution of the question may reasonably be thought to have existed at the time of Trial Term’s decision have been resolved by the later decision of the Court of Appeals in People v Leung (68 NY2d 734), a case presenting essentially the same issue that is presented here. The decision of the Court of Appeals in Leung makes it now clear that the officers were justified in pursuing the defendant when he fled, and in arresting the defendant after he had discarded the gun.
To fully understand the dispositive significance of the Leung decision (supra) in this case, it is necessary first to set forth the relevant parts of the court’s decision in People v Howard (supra). In Howard, two plain-clothes officers in an unmarked vehicle observed the defendant carrying what appeared to them to be a woman’s vanity case, and looking in their direction in what they considered to be a furtive manner. The officers drove to where the defendant was walking and, as the car came parallel to defendant, an officer displayed his police shield and said "Police Officer. I would like to speak to you” (at 583). The defendant ignored them and continued to walk. The officers followed, and one of them, repeating the same words, began to get out of the car. The defendant started to run and was pursued by the officers and a civilian at the scene. At a point when the defendant was closely pursued by the civilian, he threw the vanity case into a pile of junk. He was restrained by the civilian until the officers arrived, retrieved the vanity case, which was not within defendant’s reach, and opened it, revealing a .38 caliber revolver and glassine envelopes. The defendant was then arrested.
A majority of a closely divided Court of Appeals held that the defendant’s motion to suppress the contents of the vanity case should have been granted. The majority opinion agreed (50 NY2d, at 590) that the officers’ request for information from the defendant was justified, but found that the circumstances did not make permissible any greater level of intrusion, the officers, at the time they made their inquiry, having "no information that a crime had occurred or was about to *147take place, had not seen defendant do anything criminal, and were confronted only by facts susceptible of innocent interpretation”. Under these circumstances, the majority concluded that although the police had a right to make an inquiry, "defendant had a constitutional right not to respond.” (Supra, at 590.) The court went on to say (at 591-592): "Nor can the failure to stop or co-operate by identifying oneself or answering questions be the predicate for an arrest absent other circumstances constituting probable cause”.
Agreeing that the police had a right to continue their observations providing that they did so "unobtrusively and do not limit defendant’s freedom of movement by so doing”, the court concluded that where the circumstances do not justify a detentive stop pursuant to CPL 140.50 (1), "flight, like refusal to answer, is an insufficient basis for seizure or for the limited detention that is involved in pursuit” (supra, at 592).
What becomes clear from a study of the Howard opinion (supra), particularly when considered in light of the later Leung opinion (supra), is that the Court of Appeals did not assert in Howard that the flight of someone questioned under the circumstances presented may not, as a matter of experience and judgment, give rise to a reasonable suspicion that the fleeing person had committed, was committing, or was about to commit a crime. Rather, the principle stated by the majority in Howard was that it would impermissibly derogate from the constitutional right of a defendant not to cooperate when questioned under circumstances not justifying a detentive stop, to permit his flight after police inquiry to make "permissible any greater level of intrusion.” (50 NY2d, at 590.) Not presented in Howard, and therefore not addressed, was the question as to whether the police would have the right to pursue a person who fled upon observing police officers approach him, but before any inquiry was made of him of a kind that would invoke his "right not to respond”. That issue was squarely addressed by the Court of Appeals in Leung, under circumstances that are legally indistinguishable from those presented here.
In Leung (supra), plain-clothes officers in an unmarked vehicle observed the defendant pass to a companion a 3 by flinch brown envelope, which appeared to them to resemble " 'three dollar bags’ ” used in drug transactions. (68 NY2d 734, 735, supra.) The officers approached the defendant and identified themselves, whereupon the defendant fled, with the officers in pursuit. During his flight, the defendant discarded *148first a hat and then was seen to throw a black object under some bushes. One of the officers apprehended him some five houses from where the pursuit began. The black object that he had thrown away was found to be a loaded pistol.
The court’s opinion (68 NY2d, at 736) preliminarily referred to its prior decision in People v De Bour (40 NY2d 210), in which there had been "set forth a synopsis, representing the gradation of permissible police authority in encounters with citizens in public places, that correlated the degree of the officer’s objectively credible belief with the permissible scope of his intervention * * * The present case presents a situation wherein the level of police intrusion was an appropriate response to the observations and beliefs of the officers involved.”
The court went on to say (supra, at 736):
"Although in exiting their unmarked car and identifying themselves as policemen the officers may have intended to seek explanatory information from defendant, or to detain him, there is no evidence that, prior to defendant’s flight, the police did anything more than approach him. The fact that defendant passed what appeared to be a 'three dollar bag’ in a neighborhood known for its drug activity constitutes, at the least, the 'objective credible reason’ necessary to support the intrusion attendant to a police approach of a citizen * * * When coupled with defendant’s immediate flight upon the officer’s approach, the passing of the manila envelope in this narcotics-prone neighborhood establishes the necessary reasonable suspicion that defendant had committed, or was about to commit a crime, such that pursuit by the officers was justified (see, People v Howard, 50 NY2d 583, 592; People v Corrado, 22 NY2d 308, 313-314; compare, People v McRay, 51 NY2d 594, 604 [glassine envelopes]).
"Given that the initial approach and the subsequent pursuit and detention of defendant constituted legitimate, justifiable police conduct, manifestly the recovery of the gun discarded during flight was also lawful.”
Turning to the facts presented on this appeal, we think it unnecessary to determine whether or not under all the circumstances presented the police officers would have had the right to make a detentive stop of the defendant and his companions as they approached them, following the confirmatory gesture of those inside the beauty parlor who directed the officers to the street corner at which the defendant and the *149others were standing. At a minimum, the information in the possession of the officers provided the " 'objective credible reason’ necessary to support the intrusion attendant to a police approach of a citizen” (68 NY2d, at 736). As in Leung, "there is no evidence that, prior to defendant’s flight, the police did anything more than approach him.” (Supra, at 736.)
Accordingly, when coupled with the immediate flight of the defendant and his companion upon the officers’ approach, the information set forth in the radio communication and attributed to an identified person, the observation of the car described in the communication at the scene, and the confirmatory motion of those inside the beauty parlor towards the corner on which the defendant and the others were standing, established the necessary reasonable suspicion that defendant had committed, or was about to commit a crime, "such that pursuit by the officers was justified” (68 NY2d, at 736).
The single circumstance that might arguably be thought to present a possible distinction in this case from Leung (supra), is that the officers did not have an objective basis at the time they approached the defendant and the others for believing that they were the specific persons meant to be embraced in the motion towards the comer by those inside the beauty parlor, other individuals being present in that direction. Whether or not the officers would have had an "objective credible reason” for singling out the defendant and the others for inquiry if the officers had reached them prior to their flight, an issue not necessary for us to decide, it is surely clear that they had the right to walk in the direction indicated by the occupants of the beauty parlor. We perceive nothing in Howard (supra), or in Leung that would deny the officers the right to make the commonsense inference from the flight of the defendant and his immediate companion, in whose direction they had been motioned by the occupants of the beauty parlor, that they were 2 of the 3 persons referred to in the radio communication.
Accordingly, the order of the Supreme Court, New York County (Kristin Booth Glen, J.), entered July 30, 1985, granting defendant’s motion to suppress a gun, should be reversed, on the law, and the motion to suppress should be denied.